Title: From John Quincy Adams to George Washington Adams, 18 June 1812
From: Adams, John Quincy
To: Adams, George Washington



My dear Son.
St: Petersburg 18. June 1812

In the course of the last Autumn and Winter, I wrote you five Letters on a particular, but most interesting subject; one of which I perceive by yours of 18. December you had then received—Soon after writing the last of them I became engaged in occupations which stopp’d me in the progress of my plan to continue that Series of Letters, and afterwards during the remainder of the Winter, my own infirm state of health, and that of your Mama, and of all the family have contributed to suspend the sequel of them—But I have not abandoned the intention of resuming it—I recommend it to you to keep those Letters separate from the rest; and if with the blessing of Heaven I should be able hereafter to take up and finish the thread of them you will perhaps be more capable of understanding their scope and connection than when you first received them.— In the meantime, I will no longer forbear to acknowledge the receipt of your letter, and am sorry to add that it did not give me so pleasing a prospect of your improvement as I could have desired
It is not upwards of five years since you began to learn to write, and yet your letter is written in so bad a hand that a boy with two years teaching would be ashamed of it.—But this is not all. The second and third pages of it are written topsy-turvy to the first, which is not only very unsightly and ridiculous in itself, but is a proof of carelessness in the writer which you should have known would not be pleasing to me—I hope that the next letter you send me will not only be better, but more carefully written.
Having said this much, for your own benefit, I take much more pleasure in telling you that I was gratified with the account you give me of the manner in which you employ your time, you will give my best respects to our uncle and Aunt Peabody, and thank them in my name for all their kind attentions to you and your brother John, in the absence of your Parents.—You tell me that if you do not try to advance in knowledge it is your own fault; and I am certain that you have every assistance given you to that end, that affectionate and faithful friends can afford—As you know your duty therefore, I am confident that you use your best endeavours to perform it.
As I was disappointed in the opportunity which presented itself for our return to America last year, I indulged myself for a long time with the hope, that we should accomplish it during the present—In this I have been disappointed again—But it is my ardent wish and my strong hope that we may be not longer separated from one another than untill the next Summer, and then it is my intention if it please God to come home.
Your brother Charles is now pretty well, and desires to send his love to his brothers George and John, of whom he speaks very often and wishes much to be with them—When we come, you must not laugh, if you find at first that he talks English a little queerly; because he has heard so little of it that he speaks both French and German much better.—He has read through all the Fables of La Fontaine, and one Volume of Berquin’s Ami des Enfans, which you remember you used to read to me. He is younger than you were then, and does not understand the Stories quite so well—But he improves so fast that I am in hopes he will very shortly be able to read them by himself.
Your little Sister is well too, and just going to be weaned—She has got  teeth, and promises soon to have more—She is very lively, and almost begins to say Papa and Mama—Charles loves her very much, as I am sure both her other brothers do even before seeing her.
I wish you to write me, particularly mentioning every book that you study; whether it be of English, Latin or Greek; and what progress you make in cyphering, for no doubt you have long before this begun upon it—Tell me too whether you have any opportunity to keep up your knowledge of French.—You must be now seriously beginning to prepare yourself for College.
I am, My Dear George, your affectionate father.
John Quincy Adams.